                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                          NORTHERN DIVISION

COOPER INDUSTRIES, LLC,                  )
                                         )
      Plaintiff,                         )
                                         )
      vs.                                )        Case No. 2:16 CV 39 CDP
                                         )
SPECTRUM BRANDS, INC.,                   )
                                         )
      Defendant/Counter Plaintiff,       )
                                         )
      vs.                                )
                                         )
COOPER INDUSTRIES, LLC, et al.,          )
                                         )
      Counter Defendants.                )

                         MEMORANDUM OPINION

      On September 12, 2019, I issued a Memorandum Opinion (Doc. 226) which

required Cooper to submit a proposed form of Judgment in accordance with the

Memorandum Opinion and the Court’s prior summary judgment ruling. (Doc.

158). I provided Spectrum the opportunity to object to Cooper’s proposed form of

Judgment and to provide an alternative proposed Judgment, which it did on

October 10, 2019. (Doc. 228). I ordered Cooper to respond to the issues raised in

Spectrum’s objections and to address Spectrum’s proposed alternative form of
Judgment, which it did on October 30, 2019. (Doc. 230). After full consideration

of the parties’ submissions, I will enter Judgment as follows.

       At trial, I ruled that Spectrum was allocated 100 % of the response costs

associated with the east side of the property. (Doc. 208). The difficulty in entering

a judgment reflecting that ruling stems from the fact that, until my ruling at trial,

the invoices submitted to the parties by Arcadis for the work being done at the

property did not segregate costs by area (such as east side, west side, or building

footprint, etc.). Once I issued my ruling, however, Arcadis began segregating

those costs associated with the east side of the property. The total for work

performed on the east side of the property since I issued my ruling and Arcadis

began segregating those costs is $2,332.80, which amounts to 2.64% of the total

costs billed during that time. Spectrum proposes that I apply that same percentage

to allocate the past costs attributable to the east side, which would total

$20,469.14.1 Cooper disagrees with this approach and proposes instead that 26.7%

of the total past costs should be allocated to the east side. Cooper arrived at its

proposed percentage by submitting a document from Arcadis suggesting that




1
  It appears that the parties are treating the segregated response costs attributed to the east side
after the Court’s ruling as future costs paid or payable solely by Spectrum, so the Court does not
include $2,332.80 in its calculation of past costs.

                                                 2
26.7% of the past costs could be allocated to the east side based upon the number

of soil samples and well borings on the east side. Importantly, this document does

not reflect an analysis of past invoices to determine what work was actually

performed on the east side of the property. Instead, it was created at the request of

Cooper and reflects one of several different approaches suggested by the parties as

a method for allocating costs.

      I agree with Spectrum’s argument that the Court should award past response

costs attributable to the east side of the property as a percentage which is based on

numbers reflecting actual work performed on the east side. The Court understands

Cooper’s argument with respect to the ways in which the work has evolved over

time, but no party has submitted any evidence demonstrating what the actual east

side costs were prior to the Court’s ruling in January of 2019. Cooper’s suggestion

is simply too high and does not reflect the evidence introduced at trial. Arcadis’s

proposal of allocating 26.7% of the costs to the east side was simply one

suggestion made at Cooper’s request and is not based on any type of analysis of the

actual past work performed. It also makes little sense to attribute such a significant

percentage of the total past response costs to the east side given that the parties

(and the regulatory agencies) have focused almost exclusively on remediation of

the west, rather than the east, side of the property. In fact, the draft EE/CA Report

                                           3
concluded that remediation on the east side is not even needed. While the Court

understands that the EPA might not ultimately adopt this recommendation, it is still

a reflection of how much (or in this case, how little) the east side contributes to the

overall remediation costs at the property. Having considered all the evidence and

the submissions of the parties, the Court concludes that it should allocate 2.64% of

the total past costs to the east side, which results in a judgment that Spectrum is

liable for $20,469.14 in past costs for the east side of the property, as well as all

future costs associated with the east side.

      After the post-trial briefs in this case were filed, Cooper and Spectrum each

paid an additional $55,000.00 into the escrow account set up by the parties to fund

the EE/CA at the Macon Site. Cooper has therefore paid $406,000.00 in response

costs, while Spectrum has paid $948,144.46 in response costs. Total response

costs for the Macon Site therefore equal $1,354,144.46. As previously determined,

Spectrum cannot allocate the setoff amount of $480,000.00 and the past response

costs for the east side in the amount of $20,469.14 to Cooper. Once these costs are

deducted from the total response costs, $853.675.32 allocable response costs for

the contamination of the west side and under the building footprint remain. Those

remaining costs are allocable as follows: 96% ($819,528.31) to Spectrum, and 4%

($34,147.01) to Cooper. Cooper has therefore made an overpayment into the

                                              4
escrow fund for past response costs in the amount of $371,852.99. As Cooper

concedes that it owes Spectrum $115.21 in accrued interest before it made its first

payment into the escrow account, the Court will deduct that amount from the total

amount due to Cooper as overpayment into the escrow fund. The Court agrees

with Cooper’s argument that once that first payment was made, interest stopped

accruing in Spectrum’s favor. Thus, the total amount Spectrum owes Cooper to

reflect its overpayment into the escrow fund will be reduced to reflect an interest

credit in Spectrum’s favor of $115.21. Spectrum therefore must reimburse Cooper

$371,737.78 in overpayments into the escrow fund. Final Judgment will be

entered herewith.



                                       _______________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE

Dated this 20th day of November, 2019.




                                          5
